      Case 1:19-cr-00243-MLB-CMS Document 100 Filed 02/11/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                 Criminal Action No.
         v.
                                                 1:19-CR-243-MLB-CMS
   Kristopher Snellings


                 Government’s Motion for Leave to File Dismissal
   It appearing in the above-styled case, that by the authority of the undersigned,
the Indictment, filed July 2, 2019, charging violations of 18 United States Code
Sections 371, 922(a)(5), and 922(a)(6), is dismissed as to Kristopher Snellings as a
result of Defendant’s successful completion of pretrial diversion supervision, and
Movant prays leave of Court to file the same.

                                          Respectfully submitted,

                                          K URT R. E RSKINE
                                             Acting United States Attorney


                                     By: Leanne M. Marek
                                            Assistant United States Attorney
                                         Georgia Bar No. 270935
                                         Leanne.marek@usdoj.gov
Consented to by Defendant
[F.R.Crim.P. Rule 48a]
      Case 1:19-cr-00243-MLB-CMS Document 100 Filed 02/11/21 Page 2 of 2




                                        Order


   Now, to-wit, on the _____ day of ________, 2021, upon motion of the United
States Attorney, leave to file the above dismissal is granted on such terms as are
contained in the Government’s motion herein above.


                                      MICHAEL L. BROWN
                                      UNITED STATES DISTRICT JUDGE
